



EXHIBIT 10.1
NINE ENERGY SERVICE, INC.
2011 STOCK INCENTIVE PLAN
PERFORMANCE SHARE UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Nine Energy Service, Inc. 2011
Common Stock Incentive Plan, as amended and restated effective February 28, 2017
(the “Plan”), Nine Energy Service, Inc. (the “Company”) hereby grants to the
individual listed below (“you” or the “Participant”) the number of performance
share units (the “PSUs”) set forth below in this Performance Share Unit Grant
Notice (this “Grant Notice”). This award of PSUs (this “Award”) is subject to
the terms and conditions set forth herein and in the Performance Share Unit
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.


1

--------------------------------------------------------------------------------




Participant:
_____________________
Date of Grant:
_____________________ (the “Date of Grant”)
Award Type and Description:
Performance Award granted pursuant to Paragraph IX of the Plan. To the extent
vested, each PSU represents the right to receive, in the sole discretion of the
Committee, either: (i) one share of Common Stock or (ii) a cash payment equal to
the Fair Market Value of one share of Common Stock, in each case, in an amount
equal to up to 200% of the Target PSUs (defined below), subject to the terms and
conditions set forth herein and in the Agreement.
Your right to receive settlement of this Award in an amount ranging from 0% to
200% of the Target PSUs shall vest and become earned and nonforfeitable upon (i)
your satisfaction of the continued employment or service requirements described
below under “Service Requirement” and (ii) the Committee’s certification of the
level of achievement of the Performance Goal (defined below). The portion of the
Target PSUs actually earned upon satisfaction of the foregoing requirements is
referred to herein as the “Earned PSUs.”
Target Number of PSUs:


_____________________ (“Target PSUs”).
Performance Period:
_____________ (the “Performance Period Commencement Date”) through _____________
(the “Performance Period End Date”).
Service Requirement:




Except as provided in Section 2 of the Agreement, you must remain continuously
employed by the Company or an Affiliate, as applicable, from the Date of Grant
through the date the Committee certifies the level of achievement of the
Performance Goal (the date of such certification, the “Payout Determination
Date”) to be eligible to receive settlement or payment in respect of this Award.
Performance Goal:
Subject to the terms and conditions set forth in the Plan, the Agreement and
herein, the percentage of Target PSUs, if any, that become Earned PSUs during
the Performance Period will be determined in accordance with the following
table:
 
Level of Achievement   
< Threshold
Threshold
Target
Maximum
Percentage of Target PSUs Earned*
0%
50%
100%
200%
 
*The percentage of Target PSUs that become Earned PSUs for performance between
the threshold, target and maximum achievement levels shall be calculated using
linear interpolation.
The “Performance Goal” for the Performance Period is [___________________], as
described in Exhibit B attached hereto.
Settlement:
Settlement of the Earned PSUs shall be made in either cash or shares of Common
Stock, as determined by the Committee, which shall be paid or delivered to you
in accordance with Section 4 of the Agreement.





2

--------------------------------------------------------------------------------




By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Grant Notice. You acknowledge that you have
reviewed the Agreement, the Plan and this Grant Notice in their entirety and
fully understand all provisions of the Agreement, the Plan and this Grant
Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee regarding any questions or
determinations that arise under the Agreement, the Plan or this Grant Notice.
This Grant Notice may be executed in one or more counterparts (including
portable document format (.pdf) and facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.
[Signature Page Follows]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.
 
 
NINE ENERGY SERVICE, INC.
 
 








 
 
By:
 
 
 
Title:
 
 
 
Name:
 
 
 




 
 
PARTICIPANT
 
 








 
 
Name:





SIGNATURE PAGE TO
PERFORMANCE SHARE UNIT GRANT NOTICE

--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement and is attached and Exhibit B attached thereto, this “Agreement”)
is made as of the Date of Grant set forth in the Grant Notice to which this
Agreement is attached by and between Nine Energy Service, Inc., a Delaware
corporation (the “Company”), and _________ (the “Participant”). Capitalized
terms used but not specifically defined herein shall have the meanings specified
in the Plan or the Grant Notice.
1.Award. In consideration of the Participant’s past and/or continued employment
with the Company or its Affiliates and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
effective as of the Date of Grant, the Company hereby grants to the Participant
the number of Target PSUs set forth in the Grant Notice on the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, each PSU represents the right to receive, in the
sole discretion of the Committee, either (a) one share of Common Stock or (b) a
cash payment equal to the Fair Market Value of one share of Common Stock, in
each case, subject to the terms and conditions set forth in this Agreement and
the Plan; provided, however, that, depending on the level of performance
determined to be attained with respect to the Performance Goal, the portion of
the Target PSUs that may vest and become Earned PSUs hereunder in respect of
this Award may range from 0% to 200% of the Target PSUs. Unless and until the
PSUs have vested and become Earned PSUs in the manner set forth in the Grant
Notice, the Participant will have no right to receive any Common Stock or other
payments in respect of the PSUs. Prior to settlement of this Award, the PSUs and
this Award represent an unsecured obligation of the Company, payable only from
the general assets of the Company.
2.    Vesting of PSUs.
(a)    Except as otherwise provided in any written employment agreement entered
into by and between the Participant and the Company or an Affiliate, as
applicable, the PSUs shall vest and become Earned PSUs in accordance with the
Participant’s satisfaction of the Service Requirement based on the extent to
which the Company has satisfied the Performance Goal set forth in the Grant
Notice, which shall be determined by the Committee in its sole discretion
following the end of the Performance Period on the Payout Determination Date
(and any PSUs that do not become Earned PSUs shall be automatically forfeited).
Unless and until the PSUs have vested and become Earned PSUs as described in the
preceding sentence, the Participant will have no right to receive any dividends
or other distribution with respect to the PSUs.
(b)    Except as otherwise provided in any written employment agreement entered
into by and between the Participant and the Company or an Affiliate, as
applicable, and in effect at the time the Participant’s employment with the
Company or an Affiliate is terminated, if the Participant has not satisfied the
Service Requirement, then upon the termination of the Participant’s employment
with the Company or an Affiliate for any reason, any unearned PSUs (and all
rights


EXHIBIT A-1

--------------------------------------------------------------------------------




arising from such PSUs and from being a holder thereof) will terminate
automatically without any further action by the Company and will be forfeited
without further notice and at no cost to the Company.
(c)    Notwithstanding any provision in this Agreement or the Plan to the
contrary, in the event of any inconsistency between this Section 2 and any
written employment agreement entered into by and between the Participant and the
Company or an Affiliate, as applicable, the terms of such employment agreement
shall control.
3.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Common Stock and, on the record
date for such dividend, the Participant holds PSUs granted pursuant to this
Agreement that have not been settled, the Company shall record the amount of
such dividend in a bookkeeping account and pay to the Participant an amount in
cash equal to the cash dividends the Participant would have received if the
Participant was the holder of record, as of such record date, of a number of
shares of Common Stock equal to the number of Target PSUs held by the
Participant that have not been settled as of such record date, such payment to
be made on the date on which any Earned PSUs are settled in accordance with
Section 4. For purposes of clarity, if the PSUs (or any portion thereof) are
forfeited by the Participant pursuant to the terms of this Agreement, then the
Participant shall also forfeit the Dividend Equivalents, if any, accrued with
respect to such forfeited PSUs. No interest will accrue on the Dividend
Equivalents between the declaration and payment of the applicable dividends and
the settlement of the Dividend Equivalents.
4.    Settlement of PSUs. As soon as administratively practicable following the
Committee’s certification of the level of attainment of the Performance Goal on
the Payout Determination Date, but in no event later than March 15 of the
calendar year following the Performance Period End Date, the Company shall
deliver to the Participant (or the Participant’s permitted transferee, if
applicable), in the sole discretion of the Committee, either (i) a number of
shares of Common Stock equal to the number of Earned PSUs, or (ii) an amount in
cash equal to the Fair Market Value of a number of shares of Common Stock equal
to the number of Earned PSUs. No fractional shares of Common Stock, nor the cash
value of any fractional shares of Common Stock, shall be issuable or payable to
the Participant pursuant to this Agreement, and any fractional PSU that becomes
earned hereunder shall be rounded down at the time shares of Common Stock are
issued or cash payments are made, as applicable, in settlement of such PSU. All
shares of Common Stock, if any, issued hereunder shall be delivered either by
delivering one or more certificates for such shares to the Participant or by
entering such shares in book-entry form, as determined by the Committee in its
sole discretion. The value of shares of Common Stock shall not bear any interest
owing to the passage of time. Neither this Section 4 nor any action taken
pursuant to or in accordance with this Agreement shall be construed to create a
trust or a funded or secured obligation of any kind.
5.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Company or its Affiliate
may withhold and deduct from any amounts otherwise payable to the Participant in
settlement of Earned PSUs hereunder any federal, state, local and/or


EXHIBIT A-2

--------------------------------------------------------------------------------




foreign taxes as may be required pursuant to any law or governmental regulation
or rules. In the event shares of Common Stock are to be issued in settlement of
Earned PSUs hereunder, the Participant shall make arrangements satisfactory to
the Company for the satisfaction of obligations for the payment of withholding
taxes and other tax obligations relating to this Award, which arrangements
include the delivery of cash or cash equivalents, or, if permitted by the
Committee in its sole discretion, Common Stock (including previously owned
Common Stock, net settlement, a broker-assisted sale, or other cashless
withholding or reduction of the amount of shares otherwise issuable or delivered
pursuant to this Award), other property, or any other legal consideration the
Committee deems appropriate, and if the Participant fails to do so, the Company
and its Affiliates are authorized to withhold, or cause to be withheld, from any
cash or stock remuneration (including withholding any of the Earned PSUs
distributable to the Participant under this Agreement) then or thereafter
payable to the Participant an amount equal to any tax or social security
required to be withheld by reason of such resulting compensation income or
wages, and to take such other action as may be necessary in the opinion of the
Company to satisfy such withholding obligation. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Common
Stock, the maximum number of shares of Common Stock that may be so withheld (or
surrendered) shall be the number of shares of Common Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized (and which may be limited to
flat-rate withholding) without creating adverse accounting treatment, tax or
other consequences for the Company or any Affiliate with respect to this Award,
as determined by the Committee in its sole discretion. The Participant
acknowledges and agrees that none of the Board, the Committee, the Company or
any Affiliate have made any representation or warranty as to the tax
consequences to the Participant as a result of the receipt, vesting or
settlement of this Award pursuant to this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or settlement of this Award or, if applicable, disposition of the
underlying shares of Common Stock and that the Participant has been advised, and
hereby is advised, to consult a tax advisor. The Participant represents that the
Participant is in no manner relying on the Board, the Committee, the Company or
an Affiliate or any of their respective managers, directors, officers, employees
or authorized representatives (including, without limitation, attorneys,
accountants, consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.
6.    Non-Transferability. During the lifetime of the Participant, none of the
PSUs, the Dividend Equivalents or nay interest or right therein may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution, unless and until the shares of Common Stock underlying
the PSUs have been issued, and all restrictions applicable to such shares have
lapsed. Neither the PSUs nor any interest or right therein shall be liable for
the debts, contracts or engagements of the Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.


EXHIBIT A-3

--------------------------------------------------------------------------------




7.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the shares to be issued or (b) in the opinion of legal
counsel to the Company, the shares to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained. As a condition to any issuance of Common Stock hereunder,
the Company may require the Participant to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. The Participant agrees to furnish
to the Company all information requested by the Company to enable it to comply
with any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
8.    Legends. If a stock certificate is issued with respect to shares of Common
Stock issued hereunder, such certificate shall bear such legend or legends as
the Committee deems appropriate in order to reflect the restrictions set forth
in this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Common
Stock is then listed. If the shares of Common Stock issued hereunder are held in
book-entry form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.
9.    Rights as a Common Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock that may
become deliverable hereunder unless and until the Participant has become the
holder of record of such shares of Common Stock, and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares of Common Stock, except as otherwise specifically
provided for in the Plan or this Agreement.
10.    Execution of Receipts and Releases. Any issuance or transfer of shares of
Common Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such Person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.


EXHIBIT A-4

--------------------------------------------------------------------------------




11.    No Right to Continued Employment, Service or Awards. For purposes of this
Agreement, the Participant shall be considered to be in the employment of the
Company as long as the Participant remains an employee of any of the Company, an
Affiliate, or a corporation or other entity, or a parent or subsidiary of such
corporation or other entity assuming or substituting a new award for the Award.
Without limiting the scope of the preceding sentence, it is specifically
provided that the Participant shall be considered to have terminated employment
with the Company or an Affiliate at the time such entity or other organization
that employs the Participant ceases to be considered an Affiliate within the
meaning of that term as provided in the Plan such that, immediately following
the termination of such “Affiliate” status, the Participant is no longer
employed by the Company or any of its Affiliates. Nothing in the adoption of the
Plan, nor the award of the PSUs thereunder pursuant to this Agreement, shall
confer upon the Participant the right to continued employment by, or a continued
service relationship with, the Company or any Affiliate, or any other entity, or
affect in any way the right of the Company or any such Affiliate, or any other
entity to terminate such employment or other service relationship at any time.
Any question as to whether and when there has been a termination of the
Participant’s employment with the Company or any such Affiliate or other entity,
and the cause of such termination, shall be determined by the Committee, and its
determination shall be final and binding on all parties. The grant of the PSUs
is a one-time benefit and does not create any contractual or other right to
receive a grant of Awards or benefits in lieu of Awards in the future. Any
future Awards will be granted at the sole discretion of the Company.
12.    Legal and Equitable Remedies. The Participant acknowledges that a
violation or attempted breach of any of the Participant’s covenants and
agreements in this Agreement will cause such damage as will be irreparable, the
exact amount of which would be difficult to ascertain and for which there will
be no adequate remedy at law, and accordingly, the parties hereto agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction issued by any court of competent jurisdiction, restraining the
Participant or the affiliates, partners or agents of the Participant from such
breach or attempted violation of such covenants and agreements, as well as to
recover from the Participant any and all costs and expenses sustained or
incurred by the Company or any Affiliate in obtaining such an injunction,
including, without limitation, reasonable attorneys’ fees. The parties to this
Agreement agree that no bond or other security shall be required in connection
with such injunction. Any exercise by either of the parties to this Agreement of
its rights pursuant to this Section 12 shall be cumulative and in addition to
any other remedies to which such party may be entitled.
13.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):


EXHIBIT A-5

--------------------------------------------------------------------------------




If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
Nine Energy Service, Inc.
______________________
______________________
______________________
If to the Participant, at the Participant’s last known address on filed with the
Company.
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
14.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
15.    Corporate Acts. The existence of the PSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger, consolidation or
other business combination of the Company, any issue of debt or equity
securities, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.
16.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted hereby; provided, however, that (a)
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment, consulting and/or severance agreement between
the Company (or an Affiliate or other entity) and the Participant in effect as
of the date a determination is to be made under this Agreement and (b) if the
Participant has entered into any written agreement with the Company or any
Affiliate regarding the arbitration of disputes (such agreement, an


EXHIBIT A-6

--------------------------------------------------------------------------------




“Arbitration Agreement”), then this Agreement shall be subject to the dispute
resolution procedures set forth in the Arbitration Agreement. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Participant shall be
effective only if it is in writing and signed by both the Participant and an
authorized officer of the Company.
17.    Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
18.    Clawback. Notwithstanding any provision in this Agreement or the Plan to
the contrary, to the extent required by (a) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any SEC rule or any applicable securities exchange
listing standards and/or (b) any policy that may be adopted or amended by the
Board from time to time, all shares of Common Stock issued hereunder shall be
subject to forfeiture, repurchase, recoupment and/or cancellation to the extent
necessary to comply with such law(s) and/or policy.
19.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS PROVISIONS OF
DELAWARE LAW.
20.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the Person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.
21.    Headings; References; Interpretation. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits, Annexes or
Attachments referred to in this Agreement, including, for the avoidance of
doubt, the Grant Notice and Exhibit B attached thereto, are, by such reference,
incorporated herein and made a part hereof for all purposes. Unless the context
requires otherwise, all references to laws, regulations, contracts, agreements
and instruments refer to such laws, regulations, contracts, agreements and
instruments as they may be amended from time to time, and


EXHIBIT A-7

--------------------------------------------------------------------------------




references to particular provisions of laws or regulations include a reference
to the corresponding provisions of any succeeding law or regulation. Unless
otherwise specified, all references to “dollars” or “$” in this Agreement refer
to United States dollars. The words “herein”, “hereof”, “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement, including, for
the avoidance of doubt, the Grant Notice and Exhibit B attached thereto, and not
to any particular provision hereof. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely. All references to “including” shall be
construed as meaning “including without limitation.” Neither this Agreement nor
any uncertainty or ambiguity herein shall be construed or resolved against any
party hereto, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.
22.    Counterparts. The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.
23.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. Nevertheless, to the
extent that the Committee determines that the PSUs may not be exempt from
Section 409A of the Code, then, if the Participant is deemed to be a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Participant becomes eligible for settlement of the
PSUs that become Earned PSUs pursuant to this Agreement upon his or her
“separation from service” within the meaning of Section 409A of the Code, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(a) the date that is six months following the Participant’s separation from
service and (b) the Participant’s death. Notwithstanding the foregoing, the
Company and its Affiliates make no representations that the PSUs provided under
this Agreement are exempt from or compliant with Section 409A of the Code and in
no event shall the Company or any Affiliate be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.




EXHIBIT A-8

--------------------------------------------------------------------------------





EXHIBIT B
PERFORMANCE GOAL FOR PERFORMANCE SHARE UNITS


This Exhibit B to the Grant Notice contains the performance requirements and
methodology applicable to the PSUs. Subject to the terms and conditions set
forth in the Plan and the Agreement, the portion of the Target Number of PSUs,
if any, that become Earned PSUs during the Performance Period will be determined
in accordance with this Exhibit B. Capitalized terms used but not defined herein
or in the Agreement shall have the same meaning assigned to them in the Plan.


1.Performance Goal.


[______________________]


2.Performance Ranking


[______________________]


3.Performance Peer Group.


[______________________]


4.
Additional Factors or Information Regarding Methodology. Consistent with the
terms of the Plan, all designations, determinations, interpretations, and other
decisions under or with respect to the terms of the Plan or the Agreement,
including this Exhibit B, shall be within the sole discretion of the Committee,
and shall be final, conclusive, and binding upon all persons.





EXHIBIT B-1